United States Court of Appeals
                      For the First Circuit

No. 15-1555

                   IN RE: GRAND JURY PROCEEDINGS



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                              Before

                     Kayatta, Selya, and Dyk,*
                          Circuit Judges.


     Timothy E. Zerillo, with whom Hallet, Zerillo & Whipple, P.A.,
was on brief, for intervenor-appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty, II, United States Attorney, was on brief, for
appellee.


                         September 4, 2015




     *
      Of the Federal Circuit, sitting by designation.
                 DYK, Circuit Judge.         Appellant is the target of an

ongoing grand jury investigation into an alleged scheme to defraud

investors regarding the salvaging of a sunken vessel. The district

court granted the government’s motion to compel the production of

documents from appellant’s attorneys in connection with the grand

jury investigation and granted the government’s motion for a

judicial determination that the crime-fraud exception applied to

materials        seized   from   appellant’s    home.    The    district   court

rejected appellant’s claim of attorney-client privilege, holding

that       the   crime-fraud     exception    applied.   Although      appellant

requested in camera review of the documents that were the subject

of   the     motion    to   compel,   neither    appellant     nor   appellant’s

attorneys ever produced the privilege log required under the

Federal Rules.        We affirm.

                                        I.

                 The P.N.1 is a British cargo ship that was sunk by a

German U-boat off the coast of Massachusetts on June 16, 1942.2


       1
          To   preserve   the  confidentiality   of   grand   jury
proceedings, see Fed. R. Crim. P. 6(e), we use initials, as agreed
by the parties, to refer to the relevant individuals and vessels.
       2
          Much of the factual background for this case derives from
an affidavit from Federal Bureau of Investigation Special Agent
Mark Miller (the “Miller affidavit”) that was attached to the
government’s February 19, 2015, motion to compel evidence from
appellant’s attorneys.    Appellant’s response to the motion to
compel attached a November 25, 2014, affidavit that had previously
been filed in an associated admiralty action, but did not attach a
counter affidavit to the Miller affidavit.           Both parties
incorporated the facts and arguments from the motion to compel into

                                        -2-
The government contends that appellant and appellant’s company,

S.H., raised $8 million from investors to salvage the P.N. by

falsifying documents to make it appear as though the ship contained

valuable cargo.   Appellant currently contends that S.H. discovered

the P.N. “[i]n approximately 2007.”3      E.M., who is now a witness

for the government, is a shipwreck researcher hired by appellant to

research the P.N. The government contends that appellant conspired

with E.M. to falsify documents related to the P.N.’s cargo to

defraud investors, whereas appellant contends that E.M. falsified

the   documents   without   appellant’s   knowledge.   According   to

appellant, appellant first learned during a November 23, 2014,

telephone conversation with E.M. that the documents had been

altered.

           The government asserts that the fraudulent activity dates

back to August 29, 2006, the date that E.M. purchased Volume III of

Lloyd’s War Losses, a compendium of information about merchant

ships owned by British, allied, and neutral countries that were



their briefing on the motion for a judicial determination.
      3
          Appellant has previously reported various dates for the
discovery of the P.N. In a May 2008 confidential offering summary,
appellant claimed that the P.N. was discovered on May 5, 2007.
This May 5, 2007, date was repeated in a December 5, 2012,
confidential offering summary. In a September 10, 2012, amended
complaint in an admiralty action relating to the P.N., appellant
claimed that S.H. “first located the wrecksite of the [P.N.]” in
April of 2008. And at a January 7, 2014, deposition, appellant
testified that S.H. discovered the wreck at “the end of 2007,” and
that appellant “think[s] it was in September.”

                                  -3-
sunk       or   destroyed    during   World      War   II.     According    to   E.M.,

appellant paid E.M. to purchase a copy of Lloyd’s War Losses.                      The

original entry for the P.N. from Lloyd’s War Losses indicated that

the ship sank on June 16, 1942, and listed her cargo as “1600 tons

automobile parts & 4000 tons military stores.”                  According to E.M.,

E.M. showed the entry to appellant who said that E.M. “needed to

show more to get investors on board.”                  E.M. “altered an image of

the [P.N.] entry in Lloyd’s War Losses to indicate that the ship

was carrying 1,707,000 troy ounces of platinum.”                            E.M. also

admitted to heavily redacting the remainder of the document and

adding a forged “declassification” stamp to conceal its origin. As

discussed below, the altered document was later used to secure

money from investors and was filed in the associated admiralty

proceeding.

                In   May    2008,   S.H.   produced     a    confidential    offering

summary for potential investors.                  The summary claimed to have

discovered the P.N. on May 5, 2007, and stated that “[i]ncluded in

the bounty are seventy-one tons of platinum and a very real

possibility of ten tons of gold bullion.” It added that the ship’s

“manifest records” revealed that 1.5 tons of industrial diamonds

were also aboard the ship with an “[u]nknown value at this time.”4




       4
          Appellant later testified that the information about
diamonds aboard the ship “was just speculation.”

                                           -4-
           On August 19, 2008, S.H. filed an admiralty claim in

federal district court seeking a warrant for the arrest of the P.N.

and salvage or ownership rights to it.              A claim for salvage

requires   three   elements:   “1.    A    marine   peril.    2.    Service

voluntarily rendered when not required as an existing duty or from

a special contract.    3. Success in whole or in part, or that the

service rendered contributed to such success.”         The “Sabine”, 101
U.S. 384, 384 (1879); see also Clifford v. M/V Islander, 751 F.2d
1, 5 (1st Cir. 1984). “To obtain possession over the res, district

courts sitting in admiralty may issue a warrant of arrest for a

physical part of a shipwreck (an ‘artifact’) and, based on this

arrest,    exercise   constructive     jurisdiction    over   the   entire

shipwreck.”    Great Lakes Exploration Grp., LLC v. Unidentified

Wrecked & (For Salvage-Right Purposes), Abandoned Sailing Vessel,

522 F.3d 682, 694 (6th Cir. 2008).

           In its complaint in the admiralty action, S.H. claimed to

be the salvor-in-possession of the P.N. and that it had effected

the arrest by recovering six “metal pieces” from the vessel.           The

United Kingdom appeared in the action, claiming ownership of the

P.N.   On August 26, 2008, the court issued the requested warrant

naming S.H. salvor-in-possession of the ship based on the purported

recovery of the six metal pieces on April 21, 2008.

           Although the arrest warrant established the admiralty

court’s in rem jurisdiction over the P.N., it did not settle the


                                     -5-
parties’ ultimate rights, and the admiralty action continued with

respect to that question.           See Fla. Dep’t of State v. Treasure

Salvors, Inc., 458 U.S. 670, 697 (1982) (“Of course, the warrant

itself merely secures possession of the property; its execution

does not finally adjudicate the State’s right to the artifacts.”).

              The nature and value of the P.N.’s cargo was pertinent to

the admiralty proceeding because “[t]he value of the property

saved” is a factor in determining the amount of the salvage award.

The Blackwall, 77 U.S. 1, 14 (1869); see also R.M.S. Titanic, Inc.

v. Wrecked & Abandoned Vessel, 286 F.3d 194, 204 (4th Cir. 2002)

(“Courts have held that [a salvage] award cannot exceed the value

of the property itself.”); Allseas Maritime, S.A. v. M/V Mimosa,

812 F.2d 243,   246    (5th    Cir.   1987)   (“The    salvage    award

is . . . limited by the value of the property saved . . . .”);

Lambros Seaplane Base v. The Batory, 215 F.2d 228, 234 (2d Cir.

1954) (“[A]mongst the factors which affect a salvage claim are the

values . . . of the vessel or property saved . . . .”).

              On or about February 14, 2011, S.H. issued a second

confidential offering summary for potential investors, repeating

the prior claims about the P.N.’s cargo and adding that S.H. had a

claim to the shipwreck because it had “filed an arrest warrant in

the U.S. Federal Court.”        In response to the question of to whom

“the   material    (cargo)   belong[ed],”    the    same   offering    summary

explained that “[i]f the original owner or owners are known or the


                                      -6-
salvor desires not to dispute a third party’s title claim to the

wreck, then the salvor will seek a recovery award under the law of

salvage, a well-established doctrine with significant international

legal precedent, that has been in [the] past around 90% of the

recovery.”

             In   2011,   E.M.’s    company,    in    a   further   effort   to

substantiate the claim that the P.N. contained valuable cargo when

it sank, contracted with R.L., a private archival researcher, to

review   National    Archives      and    Records    Administration   (“NARA”)

records regarding the P.N. and other vessels.                On February 15,

2012, E.M. forwarded R.L.’s February 14, 2012, email to appellant,

which indicated that R.L. had copied “cargo reports” “for earlier

trips only.”

             On February 19, 2012, E.M. sent appellant a document that

was purportedly “the last cargo of the [P.N.]” and was “on file at

the National Archives.”      The document was titled ”Cargo, Mail, and

Passenger Report” (the “Cargo Report”) and was date-stamped “FEB 6

1941” [not 1942, the date of the sinking].                Adjacent to a box

labeled “GENERAL CARGO,” the document contained a reference to

“BULLION.”

             In a June 19, 2012, status report filing in the admiralty

case, S.H. attached three altered documents: (1) the altered

document derived from Lloyd’s War Losses labeled as a “Copy of US

Treasury Ledger–Listing Platinum as cargo” (the “Treasury Ledger”);


                                         -7-
(2) a version of the Cargo Report purportedly from the P.N.’s final

voyage that removed or completely obscured the “FEB 6 1941" date-

stamp; and (3) a third document, a purported copy of a “US Treasury

Department, Procurement Division” cargo listing (the “Treasury

Procurement”) altered to show that the P.N. contained 741 platinum

bars and 4,889 gold bullion bars.         A September 10, 2012, amended

complaint   in   the   admiralty   case   referred   to   the   “[o]fficial

documents of the United States Customs Service and the United

States Treasury Department,” which “contain a list of (at least

part) of the commercial cargo being transported” and were “attached

to the [June 19, 2012, status report].”              According to E.M.,

appellant “pressured [E.M.] to alter the documents based on demands

that [S.H.] was facing from potential investors who were interested

in the [P.N.].”

            S.H. issued a third confidential offering summary on

December 5, 2012, attaching the same three documents (the Treasury

Ledger, Cargo Report, and Treasury Procurement) that had been filed

with the admiralty court, referring to them in the table of

contents as “SMOKING GUN DOCUMENTS” and as evidence of valuable

cargo aboard the P.N.     This summary claimed that a remote-operated

vehicle had entered the ship and the “bullion boxes [we]re then

located.”   It also noted that “a federal admiralty claim has been

issued” regarding the P.N.




                                    -8-
              In a January 25, 2013, objection to the admiralty court’s

scheduling order, counsel for the United Kingdom questioned the

authenticity of the documents. According to E.M., on or about June

24, 2013, E.M. traveled to NARA in Maryland at appellant’s request

to have copies of E.M.’s altered Treasury Procurement stamped with

a NARA seal. Around the same time, NARA investigators reviewed the

Treasury Procurement and Cargo Report from E.M. and concluded that

they were fraudulent.       NARA investigators located an original copy

of the Cargo Report which, unlike the copy filed with the admiralty

court, made no mention of bullion.             An August 29, 2013, status

report filed by S.H. in the admiralty action noted that E.M.

attempted “to secure a certified copy of the [Treasury Procurement]

document from the National Archives” but was “unsuccessful,” such

that “the validity of the document must remain in question.”

              On October 15, 2013, one of appellant’s attorneys in the

admiralty matter, Attorney D.H., moved to withdraw, citing a

“fundamental disagreement” with “the client regarding how this

action should be conducted,” and that motion was granted. Attorney

D.H.   also    sent   an   October   16,    2013,   email   to   appellant   and

appellant’s two remaining attorneys (Attorney G.B. and Attorney

M.T.) entitled “False Smoking Gun Documents” and attached altered

and unaltered versions of the Treasury Procurement document that

had been filed in the admiralty matter.             Attorney D.H. noted that

“[t]hese issues were found by [Attorney D.H.’s associate] and


                                      -9-
required [Attorney D.H.’s] withdrawal” because Attorney D.H. “d[id]

not believe that the primary documents came from the archives.” On

the same day as Attorney D.H.’s email, Attorney G.B. moved to

withdraw as counsel in the admiralty matter, and that motion was

granted.

           On October 22, 2013, appellant forwarded the February 19,

2012, email from E.M. that attached the Cargo Report to K.L., a

former S.H. vessel crew member. Appellant asked K.L. to review the

documents from E.M. to assess their legitimacy. At a meeting in or

around November 2013, K.L. informed appellant and an investor that

K.L. believed the documents were falsified, and, according to K.L.,

appellant “appeared upset but not surprised by [K.L.’s] findings.”

           On February 11, 2014, S.H. filed another status report in

the admiralty action, which referred the court to the three

documents filed on June 19, 2012, and explained that S.H. had been

unable to verify the source of (or find an unredacted copy of) the

Treasury Ledger or Treasury Procurement documents.   In this status

report, appellant also indicated that because the Cargo Report was

dated in 1941, it did not relate to the P.N.’s final voyage in June

1942.   Appellant filed a supplemental affidavit on June 12, 2014,

claiming that appellant did not know in June 2012 that an unaltered

version of the Cargo Report document existed.

           On November 14, 2014, NARA agents interviewed E.M.    On

November 23, 2014, the government recorded a conversation between


                                -10-
appellant and E.M.    During that conversation, appellant indicated

that    appellant   was   aware    of   the   existence   of   a   criminal

investigation, an awareness which apparently colored the ensuing

exchange. E.M. informed appellant that his earlier statements that

a former federal agent (named J.M.) had led E.M. to the documents

at issue was inaccurate.          Later in the same conversation, the

following exchange occurred:

       E.M.: Mm-hmm. Yeah, but I mean, you knew—you knew those
       documents were fake a long time ago, you know?
       APPELLANT: Not 100 percent, I didn’t.
       . . .
       APPELLANT: No, we didn’t [E.M.]. I’m telling you, we
       didn’t. I’ve stuck up for them because I do not—that’s
       why I stuck up for them because I had an idea, but I have
       no proof. The only proof I have is what you said this
       morning, right now.
       E.M.: Well, we discussed it.
       APPELLANT: What? Forging documents?
       E.M.: No, we didn’t say it in those words.
       APPELLANT: Exactly. We didn’t. You’re right.

            On December 4, 2014, the government executed a search

warrant at appellant’s home, seizing six metal pieces in addition

to numerous computers and electronic media storage devices. And on

December 22, 2014, a NARA agent interviewed the captain of the S.W.

vessel (which was supposedly used by S.H. to recover the six metal

pieces), who stated that no material was recovered from the P.N.

while he was captain.     Another crew member aboard the S.W. vessel

at the time of discovery and for two subsequent trips stated that

no material was recovered from the P.N. during those trips.




                                    -11-
          In   February   2015,   the    government   served   grand   jury

subpoenas on three of appellant’s admiralty lawyers (Attorney M.T.,

Attorney D.H., and Attorney G.B.) and their law firms for materials

“from 2006 until the present,” including all documents provided by

S.H. and communications with S.H. regarding the P.N.5          Appellant’s

lawyers asserted the attorney-client privilege and work-product

protection6 in response, and on February 19, 2015, the government

filed a motion to compel and a separate motion requesting a



     5
           The subpoena requested, inter alia, the following
materials:
     1. All documents, video, artifacts or other tangible material
     provided to you by [S.H.] relating to the [P.N.], the salvage
     thereof, or the solicitation of investments in [S.H.] relating
     to the salvage of the [P.N.], including historical documents,
     photographs, charts, maps, illustrations, ship artifacts, and
     any log books for the [S.W. vessel], [S.H. vessel], or any
     other vessel/ROV utilized by [S.H.].
     2. All records of communications between [S.H.] and you, or
     between you and other attorneys representing [S.H.], regarding
     the [P.N.], the contents of the [P.N.]’s cargo, the salvage of
     the [P.N.], [the admiralty suit], or the solicitation of
     investments relating to the salvage of the [P.N.], including
     but not limited to e-mail, letters, voicemails, and notes or
     memoranda relating to conversations.
     3. All law firm records, including but not limited to
     memoranda, notes, e-mails, voicemails, billing records, and
     calendar entries relating to your firm’s representation of
     [S.H.] with respect to the formation of or investments in any
     [S.H.] entity, the salvage of the [P.N.] or [the admiralty
     suit].
     4. Drafts of pleadings and supporting exhibits, including
     affidavits, filed on behalf of [S.H.] in [the admiralty suit].

     6
          Appellant has similarly asserted that the work-product
protection applies here.      For convenience, we have omitted
discussion of the work-product protection, which the district court
did not specifically address.

                                  -12-
determination that the materials seized from appellant’s home fell

under the crime-fraud exception.7           The government attached the

Miller affidavit, which summarizes the investigation of appellant

and E.M.

            On   February   20,   2015,    appellant   filed   a   motion    to

intervene   asserting   the   attorney-client      privilege,      which    was

granted.8   On March 4, 2015, appellant filed an opposition to the

government’s motion to compel, joined by Attorney M.T.               In that

opposition, appellant argued for the first time that although the

government had not requested in camera review, if the court was

“inclined to grant the Motion [to compel], it is hard to imagine

the Court doing so before an in camera review has occurred.”

            Attorney D.H. and Attorney G.B. did not file a response

in opposition to the government’s motion to compel. At a March 26,

2015, hearing before the district court on the motion to compel,

the government represented that Attorney D.H. and Attorney G.B.

“are asserting the attorney-client privilege with respect to the


     7
          Because the parties agreed that the motion for a judicial
determination raised identical issues to the motion to compel, both
parties adopted the facts and argument set forth in the briefing on
the motion to compel in the motion for a judicial determination.
     8
           Appellant asserts that appellant was the privilege-holder
here, as opposed to S.H., a limited partnership “organized for the
specific purpose of salvaging the cargo of the [P.N.].”          The
subpoena defined S.H. to include, inter alia, appellant and E.M.
For privilege purposes, neither appellant nor the district court
has distinguished appellant and S.H., the company owned by
appellant.

                                    -13-
requested materials but are prepared to produce them upon a

requisite court order, and they do not feel the need to be heard in

opposition to the motion. They simply wanted the order in order to

comply    with    their    professional        responsibility     obligations.”

Neither appellant nor appellant’s attorneys have filed a privilege

log or otherwise identified any specific documents subject to the

subpoena that they contended were not subject to the crime-fraud

exception.

             On March 11, 2015, S.H.’s remaining attorney in the

admiralty action, Attorney M.T., moved to withdraw (like the other

two attorneys who withdrew in 2013), and the motion was granted.

             On   April   17,   2015,    the   district   court    granted   the

government’s motion to compel and the government’s motion for a

judicial finding that the crime-fraud exception applied to evidence

seized from appellant’s home,9 finding that the government had

proffered prima facie proof that (1) appellant “participated in a

fraud,” and (2) “that the admiralty action was connected to the

fraud.”      The court relied on the Miller affidavit in finding

sufficient evidence that appellant participated in a fraud by

submitting falsified documents to the admiralty court showing that

the P.N. was carrying valuable cargo and claiming that “war


     9
          The district court limited the second subpoena category
to omit the first reference to the P.N., because this category
otherwise “may ensnare material unrelated to [appellant’s] planning
and engagement in the salvage of the [P.N.], including the
investment scheme and admiralty lawsuit associated with it.”

                                        -14-
records” showed that the P.N. was carrying valuable cargo.           The

district court also found evidence that the fraud began as early as

2006, based on the 2006 purchase of Lloyd’s War Losses, which was

the source of the fraudulent Treasury Ledger prepared in 2008.        In

addition, the court found that appellant had provided varying

accounts of when the P.N. was discovered (see supra note 4), and

that appellant’s claim that S.H. recovered six pieces of metal from

the P.N. was belied by statements by the S.W. vessel’s captain that

no objects were recovered during that time period.

           Based on this evidence, the district court rejected

appellant’s   claim   that   appellant   had   been    duped   by   E.M.,

“conclud[ing] that [the] government’s evidence supports its belief

that [appellant] was [E.M.]’s co-conspirator, and not [appellant’s]

victim.”   Finally, the district court found sufficient evidence

that the admiralty claim was part of the fraud because “[t]here

could be no salvage operation for investors to invest in without a

judicial determination that [appellant] had a lawful claim to the

ship’s cargo.”   The district court did not address appellant’s

request for in camera review.    On May 15, 2015, the admiralty case

was dismissed with prejudice.

           Appellant appeals the grant of both the government’s

motions.   We review the district court’s rulings on questions of

law de novo, findings of fact for clear error, and evidentiary

determinations for an abuse of discretion.            In re Grand Jury


                                 -15-
Subpoena (Mr. S.), 662 F.3d 65, 69 (1st Cir. 2011).

                                      II.

             Ordinarily, we would not have appellate jurisdiction over

the district court’s order granting the government’s motion to

compel prior to a citation for contempt.             See In re Grand Jury

Subpoenas, 123 F.3d 695, 696 (1st Cir. 1997). We have jurisdiction

in the circumstances of this case, however, pursuant to Perlman v.

United States, 247 U.S. 7 (1918).            As this court has noted:

      An exception to the rule requiring a contempt citation
      prior to appeal exists when subpoenaed documents are in
      the hands of a third party [the “Perlman doctrine”]. In
      that case, the owner of the documents may seek immediate
      appeal of a district court’s order requiring production
      of those documents.

Grand Jury, 123 F.3d at 696–97 (citing Perlman, 247 U.S. at 12–13).

This court has applied the Perlman doctrine to circumstances where,

as here, “a client seeks immediate appeal of an order compelling

production of a client’s records from his attorney.”            Id. at 699;

see   also   In   re   Grand   Jury   Subpoena     (Custodian   of   Records,

Newparent, Inc.), 274 F.3d 563, 570 (1st Cir. 2001).

             With respect to the district court’s declaratory order

granting the government’s motion for a judicial finding, we have

jurisdiction because the declaratory order is a final judgment.

See 28 U.S.C. § 2201 (“Any such declaration shall have the force

and effect of a final judgment or decree and shall be reviewable as

such.”); see also Langley v. Colonial Leasing Co. of New Eng., 707



                                      -16-
F.2d 1, 3 (1st Cir. 1983) (declaratory judgment order which “was in

reality a full final judgment” was appealable).

                                    III.

             Appellant argues that the district court did not have a

sufficient basis to find that appellant was engaged in a scheme to

commit a crime or fraud.

             The purpose of the attorney-client privilege is “to

encourage full and frank communication between attorneys and their

clients   and   thereby   promote   broader      public   interests   in   the

observance of law and administration of justice.”              Upjon Co. v.

United States, 449 U.S. 383, 389 (1981). In general, the burden is

on appellant (as the party asserting the privilege here) to

“establish      the    existence      and        applicability     of      the

privilege . . . [using] sufficient information to allow the court

to rule intelligently on the privilege claim.” Marx v. Kelly, Hart

& Hallman, P.C., 929 F.2d 8, 12 (1st Cir. 1991); see also Grand

Jury, 662 F.3d at 69 (“The burden of showing that documents are

privileged rests with the party asserting the privilege.”).

             “The crime-fraud exception—one of several qualifications

to the attorney-client privilege—withdraws protection where the

client sought or employed legal representation in order to commit

or facilitate a crime or fraud.” In re Grand Jury Proceedings, 417
F.3d 18, 22 (1st Cir. 2005).         The government has the burden of

establishing    the   application   of     the   crime-fraud   exception   by


                                    -17-
establishing “a reasonable basis to believe that the lawyer’s

services were used by the client to foster a crime or fraud.”

Grand Jury, 417 F.3d at 23; see also In re Grand Jury Proceedings

(Gregory P. Violette), 183 F.3d 71, 75 (1st Cir. 1999).         “To bring

the crime-fraud exception to bear, the party invoking it must make

a prima facie showing: (1) that the client was engaged in (or was

planning) criminal or fraudulent activity when the attorney-client

communications took place; and (2) that the communications were

intended by the client to facilitate or conceal the criminal or

fraudulent activity.”      Violette, 183 F.3d at 75.       If the party

asserting the crime-fraud exception makes this reasonable cause

showing (also referred to as a prima facie case), the privilege is

forfeited.     See Grand Jury, 417 F.3d at 22–24.

             Here, there was ample evidence for the district court to

conclude under the applicable evidence standard that appellant was

involved in a scheme to defraud investors as to the value of the

cargo of the P.N. This included evidence that E.M. stated that the

documents    were   falsified   at   appellant’s   direction,   that   the

falsified documents were transmitted to potential investors and the

admiralty court, that appellant’s claim that the six metal pieces

came from the P.N. was contradicted by the captain of the S.W.

vessel that supposedly recovered them, and various other evidence

from the Miller affidavit.




                                     -18-
          Appellant   contends   that   the   subpoena   is    temporally

overbroad because it reaches back to documents beginning in 2006,

but 2006 is the year that appellant identified as the year during

which appellant supposedly learned “something remarkable about” the

P.N. after “scouring through” various records, and the year in

which appellant caused E.M. to purchase the copy of Lloyd’s War

Losses eventually employed to perpetuate the fraud.           In light of

what happened later, particularly appellant’s direction to E.M. to

utilize the Lloyd’s War Losses book purchased in 2006 to perpetuate

the fraud by altering its contents, it is reasonable to conclude

that the fraud began in 2006.

          And there was also sufficient evidence for the district

court to conclude that at least some of the communications between

appellant and appellant’s attorneys with respect to the admiralty

proceeding were intended by appellant to facilitate that fraudulent

scheme.   This included the fact that the fraudulently altered

documents were filed with the court by counsel and that the

admiralty action was referenced in various offering summaries. The

admiralty proceeding itself would have been the source of any

potential monetary recovery from the P.N., as S.H. represented to

potential investors that it expected a salvage award amounting to

approximately ninety percent of the value of the P.N.’s cargo.

          Appellant   argues     that   the   district   court     failed

adequately to consider contrary evidence that supported appellant’s


                                 -19-
contention that appellant was not involved in the crime or fraud.

But this is clearly not so: the district court considered all

evidence presented, and simply did not find appellant’s evidence to

be so compelling as to preclude a finding that there was a

reasonable    basis    to    conclude     that    appellant      used    appellant’s

lawyers to foster a fraud.          As we have explained, ample evidence

supported this finding.

                                         IV.

             Although we affirm the district court’s conclusion that

sufficient evidence exists to invoke the crime-fraud exception,

that is not the end of the matter.                 Appellant alleges that the

subpoena seeks documents that did not further the crime or fraud.

In appellant’s opposition to the government’s motion to compel,

appellant requested for the first time that the district court

conduct an in camera review as an alternative to denying the

motion.    The district court did not address this request.

             In camera review can perform two separate functions in

the crime-fraud exception context.              First, in camera review may be

used to determine whether there is sufficient evidence to apply the

crime-fraud exception to a claim of attorney-client privilege.                          In

United States v. Zolin, 491 U.S. 554 (1989), the Supreme Court

approved    of   the   use    of   “in    camera      review    to     determine    the

applicability of the crime-fraud exception,” upon “a showing of a

factual    basis   adequate    to   support       a   good     faith    belief     by    a


                                         -20-
reasonable person that in camera review of the materials may reveal

evidence to establish the claim that the crime-fraud exception

applies.”    Id. at 572 (internal quotation, citation omitted).             As

discussed above, there was ample evidence here for the district

court to conclude that the crime-fraud exception applied without

the need to resort to in camera review, nor did appellant seek in

camera review for this purpose.            See Linder v. Nat’l Sec. Agency,

94 F.3d 693, 696–97 (D.C. Cir. 1996) (“A court may rely on

affidavits    in   lieu    of    an   in    camera   review   when   they   are

sufficiently detailed . . . .”).           Importantly, this is not a case

in which in camera review of the subject documents would have

helped the district court decide the issue that the parties put

before it: whether the crime-fraud exception generally applied.

             Second, in camera review may be sought for a different

purpose—to     determine        whether     specific    documents    evidence

communications with attorneys in furtherance of the crime or fraud.

This is because the crime-fraud exception requires “that the

communications were intended by the client to facilitate or conceal

the criminal or fraudulent activity.” Grand Jury, 417 F.3d at 22

(quoting Violette, 183 F.3d at 75); see id. at 25 (suggesting the

use of in camera review on remand to determine whether certain

attorney-client communications were intended to perpetuate a crime

or fraud).




                                      -21-
           Appellant apparently seeks in camera review here to

identify documents that remain privileged notwithstanding the

existence of the crime-fraud exception because they were not in

furtherance of the crime or fraud.10

           The     question     is   whether   appellant     has    preserved

appellant’s claim for in camera review.             Under Rule 45 of the

Federal   Rules    of   Civil   Procedure,     applicable   to     grand   jury

subpoenas, “[a] person withholding subpoenaed information under a

claim that it is privileged or subject to protection as trial-

preparation material must: . . . describe the nature of the

withheld documents, communications, or tangible things in a manner

that, without revealing information itself privileged or protected,

will enable the parties to assess the claim.”               Fed. R. Civ. P.

45(e)(2)(A).      “The operative language is mandatory and, although

the rule does not spell out the sufficiency requirement in detail,



     10
          Appellant asserts that this includes certain documents
(or portions of documents) relating to vessels other than the P.N.
Documents relating solely to shipwrecks other than the P.N. are not
within the scope of the subpoena, which is limited to materials
“relating to” or “regarding the” P.N. and the associated admiralty
suit. Appellant points to one aspect of the subpoena that might go
beyond the P.N. and the associated admiralty suit: “[a]ll law firm
records . . . relating to your firm’s representation of [S.H.] with
respect to the formation of or investments in any [S.H.]
entity . . . .” As the government explains, however, appellant’s
affidavit represented that S.H. “was organized for the specific
purpose of salvaging the cargo of the . . . [P.N.],” and “[a]ll of
[S.H.’s] activities, and all documents generated or obtained by
S.H., have related directly or indirectly to that [P.N.] salvage
project.” As such, this aspect of the subpoena is also limited to
the P.N.

                                     -22-
courts consistently have held that the rule requires a party

resisting disclosure to produce a document index or privilege log.”

Grand Jury, 274 F.3d at 575.

            Rule 45 does not specify when this description (normally

in the form of a privilege log) must be provided.           See 9A Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2464 (3d ed. 2008) (“One problem presented by Rule 45[] is that

it fails to provide any guidance as to when the claim of privilege

or work product must be asserted by the person subpoenaed.”).

Addressing this gap, the District of Columbia and Second Circuits

have imposed a requirement that “the information required under the

Rule is provided to the requesting party within a reasonable time,

such that the claiming party has adequate opportunity to evaluate

fully the subpoenaed documents and the requesting party has ample

opportunity to contest that claim.”      Tuite v. Henry, 98 F.3d 1411,

1416 (D.C. Cir. 1996); see also In re DG Acquisition Corp., 151
F.3d 75, 81 (2d Cir. 1998) (citing and applying Tuite’s “reasonable

time”    requirement).    We   agree   that   this   is    the   appropriate

standard.

            Here, in opposing the government’s motion for a judicial

determination that the crime-fraud exception applied to materials

seized    from   appellant’s   home,   Rule   45   was    inapplicable   and

appellant was not required to provide a privilege log to argue

against the government’s crime-fraud theory. And even with respect


                                  -23-
to the government’s motion to compel (governed by Rule 45), neither

party thought that a privilege log was necessary at that stage to

address the applicability of the crime-fraud exception to the

documents generally.         For purposes of the crime-fraud exception,

the government simply assumed that the subpoena sought documents

that     would    otherwise       have    been   privileged.       Under    those

circumstances, there was no need for a privilege log to address

that   general        question,   and    appellant’s    failure   to   provide   a

privilege log in opposition to the motion to compel did not deprive

appellant of the right to contest the government’s overall crime-

fraud theory.

               However, when appellant asserted the need for an in

camera inspection in assessing the motion to compel, appellant

essentially requested that the court make a document-by-document

ruling    as     to    whether    any    particular    document   might    not   be

discoverable notwithstanding general application of the crime-fraud

exception.       The failure to produce a privilege log (or otherwise

identify particular documents subject to the privilege) to support

the need for in camera inspection waived appellant’s right to seek

in camera inspection.

               Neither appellant nor appellant’s attorneys ever produced

a privilege log in response to the motion to compel nor otherwise

complied with the requirements of Rule 45.                  Under this court’s

cases, that constitutes a waiver of the request for in camera


                                          -24-
review.   See Grand Jury, 274 F.3d at 576 (“A party that fails to

submit a privilege log is deemed to waive the underlying privilege

claim.”); Grand Jury, 662 F.3d at 72; see also Corvello v. New Eng.

Gas Co., 243 F.R.D. 28, 34 (D. R.I. 2007) (“[I]n camera inspection

is unnecessary where the party claiming privilege has failed to

make a prima facie showing that the documents in question are

privileged by submitting a privilege log that adequately described

the documents and the basis for the claimed privilege.”).

          The requirement to comply with Rule 45 applies even

where, as here, the allegedly privileged documents are in the

possession of the client’s attorneys, rather than the client, and

the client has either knowledge of or access to them.       As the

attorneys’ client (or former client), appellant had access to the

attorneys’ files.   See Me. Bar Rules § 1.16(d); ABA Model Rules of

Prof. Conduct 1.16(d); see also Maine Professional Ethics Opinion

120; Maine Professional Ethics Opinion 51.      In Grand Jury, the

allegedly privileged documents were in the possession of corporate

counsel for the intervenor clients’ parent company, but “the

intervenors made no effort to prepare a privilege log” despite

their “knowledge of the communications to which the subpoena

pertained.” 274 F.3d at 576.    We held that because “[p]rivilege

logs do not need to be precise to the point of pedantry[,] . . . a

party who possesses some knowledge of the nature of the materials

to which a claim of privilege is addressed cannot shirk his


                                 -25-
obligation     to   file       a    privilege       log   merely    because      he   lacks

infinitely detailed information.                    To the contrary, we read Rule

45[] as requiring a party who asserts a claim of privilege to do

the best that he reasonably can to describe the materials to which

his claim adheres.”        Id. (emphasis added).

              Here, appellant clearly “possesses some knowledge of the

nature of the materials” sought by the subpoenas, id., because at

least   two    of   the    subpoenaed           categories      were     necessarily    in

appellant’s      possession          at   one     point:    communications        between

appellant’s     company        and    appellant’s         attorneys,      and   materials

provided by appellant’s company to appellant’s attorneys.                         Because

appellant      failed     to       produce    a     privilege      log   or     any   other

“descri[ption] of the nature of the withheld documents,” Fed. R.

Civ. P. 45(e)(2), appellant’s request for in camera review was not

preserved.

                                          AFFIRMED

              Costs to the United States.




                                             -26-